El Juez Asociado Sr. Wole,
emitió la opinión del tribunal.
*569El Municipio de Aguadilla solicitó la expedición de un auto de mandamus contra la American Railroad Company, el cual fué denegado por la Corte de Distrito de Aguadilla. El municipio impuso una contribución por concepto de pa-tentes a la compañía de ferrocarriles y también un arbitrio por el espacio que ocupa en las calles de Aguadilla, ascen-dente a la suma de $3,684.
Refiere la petición que a pesar de todas las gestiones rea-lizadas por el municipio para el cobro, la compañía de ferro-carriles rehúsa hacer, el pago de las contribuciones. La de-mandada contestó expresando que el municipio tenía un am-plio recurso de acuerdo con las leyes municipales para hacer efectivo el cobro de contribuciones mediante ejecución o embargo. La teoría de la corte al denegar el mandamus fué que antes de que el municipio pudiera recurrir al auto extra-ordinario de mandamus debe primero agotar sus recursos me-diante ejecución y embargo, y en cierto modo éste parece haber sido la teoría de la contestación. Suponiendo que el dejar de cobrarse por el procedimiento ordinario de ejecu-ción y embargo daría derecho al peticionario a solicitar un auto de mandamus, la corte tuvo claramente razón.
El apelante no ha hecho señalamiento de error pero dis-cute dichos errores por serie {seriatim). Nos limitaremos por tanto a consideraciones generales. Sostiene el apelante que procede el mandamus para el cumplimiento de un deber aún cuando proceda otro remedio. Esto quizás es cierto en un sentido general cuando puede hacerse cumplir un deber mediante manda/mus, pero no cita el apelante ningún caso que exprese que puedan cobrarse contribuciones por medio de mandamus, o que pueda hacerse cumplir cualquiera o todo deber por el auto de mandamus.
La sección 2 de la Ley de Mandamus prescribe lo siguiente:
“Sección 2. — El auto de mandamus podrá dictarse por el Tribunal Supremo o por las cortes de distrito o por cualquiera de sus magistrados o jueces cuando se hallen .en el ejercicio de sus fnn-*570ciernes o en sus oficinas, y se dirigirá a cualquier tribunal inferior, corporación, junta o' persona obligada al cumplimiento de un acto que la ley particularmente ordene como un deber resultante de un empleo, cargo o función pública; pero aún cuando puede requerir a un tribunal inferior o a cualquiera de sus jueces para que adopte este criterio, o para que proceda al desempeño de cualquiera de sus funciones, el auto no puede tener dominio sobre la discreción judicial. ’ ’
Las contribuciones pueden estar vencidas.y las apeladas en la obligación de pagarlas, pero para expresarnos en forma reservada, el apelante no nos ba demostrado que el deber de las apeladas de pagar contribuciones resulta de algún em-pleo, cargo o función pública, o es de algún modo un deber de derecho público (publici juris). Véase el caso de Fernández v. Wilcox, 7 D. P. R. 432; Spelling sobre Recurso Extraordinarios, página 1378, y Belaval v. Todd, 24 D. P. R. 820.
De igual manera y aunque no queremos mostrarnos de-masiado fuertes, nada encontramos en los autos que demues-tre que estas contribuciones impuestas a la compañía de ferro-carriles se diferencien de las que se imponen a cualquier ciu-dadano, y en ausencia de algo en contrario, somos de opinión de que no debe expedirse el auto de mandamus para hacer efectivo el cobro de una contribución. En el análisis final, la negativa a hacer el pago podría sujetar a alguien a pri-sión, indicando una prisión por deuda, cosa que está prohi-bida por la sección 2, párrafo 6 de la Ley Orgánica, o el auto sería ilusorio.
Debe confirmarse la sentencia.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Aldrey y Hutchison.
El Juez Asociado Sr. Franco Soto no intervino en la vista de este caso.